Title: From John Adams to Henry Laurens, 6 November 1782
From: Adams, John
To: Laurens, Henry


Dear Sir
Paris November 6. 1782

I have the Honour to inclose a Resolution of Congress of the 17 of September, enjoining upon us all, Attendance on the Negotiations for Peace, and if it were not Presumption to Suppose, that any Thing could be added to So pressing a Desire of Congress, I would beg Leave to add my most earnest Entreaties that you would be so good as to join Us as soon as possible. It would give me the highest Pleasure, and be a constant Support to have your Judgment and Advice upon the great Questions which are under Consideration.
I know not how to mention, the melancholly Intelligence by this Vessell, which affects you so tenderly.— I feel for you, more than I can or ought to express.— Our Country has lost its most promising Character, in a manner however, that was worthy of her Cause.— I can Say nothing more to you, but that you have much greater Reason to Say in this Case, as a Duke of ormond said of an Earl of Ossory. “I would not exchange my son for any living Son in the World.”
With the most affecting Sentiments, I have the Honour to be, dear Sir, your most obedient and humble Servant
John Adams

